DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/649,312 filed on 03/20/2020. 

Information Disclosure Statement
The information disclosure statements filed 05/13/2020, 09/18/2020, 12/14/2020, 01/27/2021, 05/27/2021, 06/02/2021, 07/23/2021, 09/01/2021, 02/22/2022, 06/29/2022 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Justin Swindells on 06/28/2022.
Independent claim 15 is amended to include the limitation of dependent claim 16. Accordingly, dependent claim 16 is cancelled. See below.

Proposed Examiner’s Amendments for Application 16/649,312
15. (Currently Amended) Electrical device with a stranded wire contact, comprising a portion of a stranded wire with a multiplicity of individual wires and a connection piece, wherein the connection piece is fastened to a support element of the device, and wherein the stranded wire is connected to the connection piece by thermal diffusion bonding.

16. (Cancelled) 
	
Allowable Subject Matter
Claims 1-15, 17-21 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; Electrical device, comprising a winding of a stranded wire, wherein the stranded wire has a multiplicity of individual wires, wherein each of the individual wires within the winding is surrounded by separate insulation, and further comprising having a stranded wire contact, the stranded wire contact including a portion of the stranded wire and having a contact piece that at least in part surrounds the portion of the stranded wire, and wherein the contact piece is connected to the stranded wire by thermal diffusion bonding.
           Therefore, claim 1 and its dependent claims 2-14 are allowed.

           Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 15 with the allowable feature being; Electrical device with a stranded wire contact, comprising a portion of a stranded wire with a multiplicity of individual wires and a connection piece, wherein the connection piece is fastened to a support element of the device, and wherein the stranded wire is connected to the connection piece by thermal diffusion bonding.
           Therefore, claim 15 and its dependent claim 17 are allowed.

           Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 18 with the allowable feature being; Method for producing the stranded wire contact of the-an electrical device according to one of the preceding claims, comprising the steps of: A) providing a stranded wire having a multiplicity of individual wires, B) forming an arrangement of the stranded wire with a contact piece, C) connecting the stranded wire to the contact piece by thermal diffusion bonding.
           Therefore, claim 18 and its dependent claims 19-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847